—In an action to foreclose a mortgage, the defendants Richard Simpson and Annie Simpson appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated February 25, 1992, which denied their motion to vacate a judgment of *298foreclosure and sale of the same court (Dickinson, J.), dated April 10, 1991.
Ordered that the order is affirmed, with costs.
We agree with the appellants’ general contention that a court which renders a judgment possesses broad, inherent discretion to vacate it on such terms as are just (see, CPLR 5015 [a]; see, Ladd v Stevenson, 112 NY 325). However, in this case, even assuming that the appellants’ claims make out extrinsic fraud in the procurement of the default judgment of foreclosure which constituted a reasonable excuse for their default, and that they were not required to establish a meritorious defense (see, Shaw v Shaw, 97 AD2d 403), we nevertheless conclude that the appellants failed to establish any conduct by the plaintiff bank that prevented them from fully and fairly litigating this matter (see, Christ-Mitch Realty Corp. v Clarkson Realty Corp., 122 AD2d 245; cf., Sirota v Kloogman, 140 AD2d 426; see also, Barrett v Littles, 201 AD2d 444). Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the appellants’ motion. Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.